COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION
Cause number:              01-15-00465-CV
Style:                     Darrell Julian and Ted Hennis v. Cadence McShane Construction
                           Company, LLC and Pinpoint Commercial LP, General Partner of PPC
                           GP, LLC
Date motion filed*:        June 11, 2015
Type of motion:            Motion for Extension of Time to File Clerk’s Record
Party filing motion:       Appellants
Document to be filed:      Clerk’s Records

Is appeal accelerated?        Yes.

If motion to extend time:
       Original due date:                    May 28, 2015
       Number of extensions granted:             0         Current Due Date: May 28, 2015
       Date Requested:                       N/A (15 days or such time as required by trial clerk)

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On June 1, 2015, the Clerk of this Court sent the trial clerk a notice that the clerk’s
          record had not been timely filed, and if the record was not filed within 10 days, to
          request an extension of time. Accordingly, appellants’ motion for a 15-day extension
          of time to file the clerk’s record is dismissed because the trial clerk is responsible for
          filing it, provided appellants have requested and paid for it, and this Court may extend
          the deadline to file it if requested by the clerk. See TEX. R. APP. P. 35.3(a)(2), (c).

Judge’s signature: /s/ Laura C. Higley
                    Acting

Date: June 18, 2015

November 7, 2008 Revision